Citation Nr: 1433989	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  11-20 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to death pension benefits as the surviving spouse of the Veteran.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974.  The Veteran died in February 2007 and the appellant is the Veteran's widow.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 administrative determination by the Department of Veterans Affairs (VA) Pension Management Center at the Regional Office (RO) in St. Paul, Minnesota.  The RO in San Diego, California retains permanent jurisdiction of the case.  

In addition to the paper claims file, there is a VA electronic claims file associated with the Veteran's claim.  The documents in the electronic record have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file or are separately identified and summarized below.  


FINDINGS OF FACT

1.  The appellant was married to her first husband D.H., a veteran, from February 1979 until he died in July 1991; and she received VA death pension benefits based on this marriage.  

2.  The surviving spouse remarried a Vietnam Era Veteran M.M.D. (hereinafter referred to as the Veteran) in November 2006; less than one year before he died in in February 2007 and several years past the delimiting date of May 8, 1985.

3.  No child was born to the appellant and the Veteran.


CONCLUSION OF LAW

The criteria for entitlement death pension benefits have not been met. 38 U.S.C.A. §§ 1521 , 1541 (West 2002); 38 C.F.R. §§ 3.3 , 3.23, 3.271, 3.272, 3.273 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The law, and not the facts, is dispositive of this appeal.  VA's duties to notify and assist are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Death pension benefits are available for surviving spouses, as a result of a Veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a).  A surviving spouse may be entitled to these benefits if the Veteran served for 90 days or more, part of which was during a period of war; and, the appellant meets specific income and net worth requirements.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

Death pension may be paid to a surviving spouse who was married to the veteran: (1) One year or more prior to the veteran's death, or (2) For any period of time if a child was born of the marriage, or was born to them before the marriage, or (3) before a delimiting date applicable to the period of war in which the veteran served.  38 C.F.R. § 3.54(a) . The latest period of war in which the Veteran served was the Vietnam era. The delimiting date for the Vietnam era is May 8, 1985. 38 C.F.R. § 3.54(a). Thus, under 38 C.F.R. § 3.54(a)(3) a surviving spouse is eligible for death pension if the spouse and the Vietnam era veteran married before May 8, 1985.

As noted above, the appellant and the Veteran were married in November 2006, but they were married less than one year.  The Veteran died in February 2007 and no children were born of this marriage.  The appellant therefore was not married to the Veteran for one year or more, and cannot be eligible for death pension based on 38 C.F.R. § 3.54(c)(2).

The appellant, in February 2010, sent correspondence to the RO seeking reinstatement of her death pension benefits as the surviving spouse of her first husband, D.H.  The appellant argued that the death pension benefits received from 1991 until 2006 on behalf of her first husband's death should be reinstated without regard to her second marriage because she is no longer married due to the death of her second husband.  

The RO responded that such reinstatement of benefits was barred by law.  See 38 C.F.R. § 3.55(a)(2)(i) (2013); see also Omnibus Budget Reconciliation Act of 1990, Pub.L. No. 101-508, § 8004, 104 Stat. 1388, 1388-343 (Nov. 5, 1990).  

Although the law at the time of the appellant's first marriage did not include an absolute bar to reinstatement of death pension benefits for a surviving spouse who had remarried, such a general bar was added in 1990 (subject to certain exceptions not here applicable) by the Omnibus Budget Reconciliation Act of 1990, Pub.L. No. 101-508, § 8004, 104 Stat. 1388, 1388-343 (1990).  Pertinent VA regulations pertaining to the reinstatement of death pension benefits eligibility based upon terminated marital relationships properly implement the statute by providing:

(a) Surviving spouse....

(2) On or after January 1, 1971, remarriage of a surviving spouse terminated prior to November 1, 1990, or terminated by legal proceedings commenced prior to November 1, 1990, by an individual who, but for the remarriage, would be considered the surviving spouse, shall not bar the furnishing of benefits to such surviving spouse provided that the marriage:

(i) Has been terminated by death, or

(ii)  Has been dissolved by a court with basic authority to render divorce decrees unless [VA] determines that the divorce was secured through fraud by the surviving spouse or collusion.

38 C.F.R. § 3.55 (2013).

In the present case, the appellant was still married to her first husband, D.H. prior to November 1, 1990, and thus her claim for reinstatement of death pension benefits lacks legal merit.  See Owings v. Brown, 8 Vet. App. 17, 21-22 (1995) (remarried and then divorced former DIC recipient barred from DIC reinstatement where no evidence that divorce proceedings initiated before November 1, 1990).  Furthermore, the appellant has not contended that the facts as found by the Board were incorrect.  Thus, the outcome is clear as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (claim denied as lacking legal merit where law, not evidence, is determinative).

To some extent, the appellant appears to be raising an argument couched in equity, but given the foregoing, appellant is not entitled to VA death pension benefits as a matter of law.  While the Board is sympathetic to the appellant's loss and recognizes the contributions of both Veteran spouses to this country, it is bound by the laws enacted by Congress related to the payment of VA pension benefits, and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has decided this case based on its application of this law to the pertinent facts.  See Owings, quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) [noting that the Court must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant].


ORDER

Entitlement to nonservice-connected death pension benefits is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


